EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ilhwan Yoo on 17 June 2021.

The application has been amended as follows: 

The title is amended as follows: BLOOD ANALYZING METHOD FOR D DIMER (DD) CONTENT

1. (Currently Amended) A blood analyzing method comprising: 
performing optical measurement on a first calibration measurement sample prepared from a fibrin/fibrinogen degradation product (FDP) measurement reagent and a first calibrator, wherein the first calibrator contains D dimer (DD) at a first value of a ratio of FDP content to DD content (FDP/DD ratio); 
acquiring first calculation data including a first shape characteristic of a first time course curve representing a temporal change in first optical information obtained by the optical measurement on the first calibration measurement sample; 
performing optical measurement on a second calibration measurement sample prepared from the FDP measurement reagent and a second calibrator, wherein the second calibrator contains DD at a second value of FDP/DD ratio that is different from the first value;
acquiring second calculation data including a second shape characteristic of a second time course curve representing a temporal change in second optical information obtained by the optical measurement on the second calibration measurement sample; 
acquiring calibration curve information based on the first calculation data, the second calculation data, the first value, and the second value; 

acquiring analysis calculation data of FDP content based on a temporal change in third optical information obtained by the optical measurement [[of]]on the analysis measurement sample; and 
acquiring analysis calculation data of DD content based on the analysis calculation data of FDP content and the calibration curve information.

Claim 6, line 3 is amended to change "thid" to --third--

Claims 8-20 are cancelled.

Reasons for Allowance
Claims 1, 4, 6, and 7 are allowed and are renumbered as claims 1-4. The following is an examiner’s statement of reasons for allowance: 
The remaining grounds of rejection under 35 USC 112(a) and 35 USC 112(b) have been overcome by amendment. 
The method of claim 1 is distinguished from the previously relied upon prior art of Okumura ("Comparison and Evaluation of Three FDP Values Determined by an Automated Latex Photometric Immunoassay System Using Anti-Fibrinogen, Anti-Fibrinogen-E Domain, or Anti-Neoantigen of Fibrinogen-D Domain Antibody," Jpn. J. Clin. Chem. 1995; IDS) for the reasons set forth in the final office action mailed on 24 June 2020 (page 11).
The prior art of Longstaff ("Harmonisation of D-dimer — A call for action," Thrombosis Research; 22 November 2015) teaches that "D-dimer assays should not react with fibrinogen or fibrinogen degradation products… However, the different assays vary in their specificity against degradation products" (page 219, para. bridging cols.). Longstaff further teaches that "It is also possible that the presence of fibrinogen degradation products may affect D-dimer assay performance" (page 219, last para.). However, Longstaff teaches constructing a consensus reference line via dilution of a reference preparation to generate a range of D-dimer values (page 220), rather than using calibration measurement samples having different DFP/DD ratios.

The prior art of Kikuchi (US 6,432,657; newly cited) discloses control plasma products having different molar ratios of DD to fibrinogen and evaluation of their degree of coagulation time extension (Fig. 4; col. 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        

/Christopher Adam Hixson/Primary Examiner, Art Unit 1797